OPINION OF THE COURT
Chief Judge Lippman.
The protections embodied in article I, § 12 of the New York State Constitution serve to shield citizens from warrantless intrusions on their privacy interests, including their personal effects. In the context of warrantless searches of closed containers incident to arrest, the People bear the burden of demonstrating the presence of exigent circumstances in order to invoke this exception to the warrant requirement. Because the People failed to meet that burden in this case as a matter of law, defendant’s motion to suppress should have been granted. We therefore reverse the Appellate Division order to remedy this error.
Defendant was indicted for criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]) and criminal trespass in the first degree (Penal Law § 140.17 [1]) after the search of her purse incident to an arrest for trespassing resulted in the discovery of a loaded handgun. Defendant moved to suppress the gun and a hearing was granted. At the hearing, the *720court heard testimony from Sergeant Manzari and Officer Barnes, two of the police officers present at the time of defendant’s arrest.1
Just before noon on May 23, 2008, police responded to a radio run reporting a burglary in progress at 2255 Barker Avenue in the Bronx, an apartment building participating in Operation Clean Halls, a program through which police officers are authorized entry into privately owned buildings to conduct patrols. The radio run included descriptions of the suspects provided by the 911 caller, who had reported that two Latino males, between 5 feet, 9 inches and 5 feet, 11 inches, were attempting to burglarize a fifth-floor apartment. Sergeant Manzari and his partner, Officer Aldas, were the first to arrive on the scene. They began by checking the rear exterior of the building, which was boarded up due to ongoing construction, leaving no rear access. Manzari and Aldas then circled back to the front entrance, where they were soon joined by between four and six additional officers. Manzari sent a pair of officers upstairs to conduct a vertical sweep and to locate and interview the 911 caller.
Upon entering the building, Manzari and Aldas observed defendant coming into the lobby from what appeared to be a stairwell. She was in the company of a Latino male, Alberto Sanchez. Another woman, who was later identified as the building superintendent, pointed at defendant and Sanchez and “made a face” in a manner Manzari interpreted as a request for the police to stop them, though she gave no intimation of weaponry. Manzari also instructed an officer to move the superintendent aside “for safety reasons.” At Manzari’s direction, Officer Aldas then questioned defendant “to find out what she was doing in the building, if she was trespassing in the building.” Her answers were contradictory and equivocal: while she initially stated that she was there to visit a friend, she then claimed she was in search of a notary, but could provide neither names nor apartment numbers associated therewith. There were “No Trespassing” signs posted in the lobby.
At this point, Sergeant Manzari instructed two of the officers present to arrest defendant and Sanchez for trespassing. Officer *721Pagan approached defendant while another officer prepared to arrest Sanchez. Pagan proceeded to remove from defendant’s shoulder a large purse, which—from Officer Barnes’ standpoint—appeared to be heavy. Pagan then opened the bag and saw a handgun inside. After Pagan informed Manzari that the bag contained a gun and that it appeared to be loaded, the Sergeant instructed her to secure the weapon. Thereafter, Pagan handcuffed defendant and transported her to the precinct for processing.
The trial court denied defendant’s motion to suppress the gun, ruling that the search of defendant’s purse was justified for safety reasons. The court determined that the purse was not within the police’s exclusive control at the time of the search and that the superintendent’s gestures suggested that defendant and Sanchez were in some way connected to the burglary. Defendant was convicted, after a jury trial, of the counts charged.
The Appellate Division affirmed (98 AD3d 886 [1st Dept 2012]), concluding, in relevant part, that the search was proper given that “[t]he bag was large enough to contain a weapon and was within defendant’s grabbable area at the time of her arrest for criminal trespass in connection with the police investigation of a burglary” (id. at 886). The court further determined that the police lacked exclusive control over the bag and that the “surrounding circumstances . . . support a reasonable belief in the existence of an exigency justifying a search of the bag, even though the officers did not explicitly testify at the suppression hearing that they feared for their safety” (id.). A Judge of this Court granted leave to appeal (20 NY3d 987 [2012]), and we now reverse.
“All warrantless searches presumptively are unreasonable per se,” and, thus, “[w]here a warrant has not been obtained, it is the People who have the burden of overcoming” this presumption of unreasonableness (People v Hodge, 44 NY2d 553, 557 [1978]; see also People v Calhoun, 49 NY2d 398, 402 [1980]; Chimel v California, 395 US 752, 762 [1969]). Under the State Constitution, to justify a warrantless search incident to arrest, the People must satisfy two separate requirements. The first imposes spatial and temporal limitations to ensure that the search is “not significantly divorced in time or place from the arrest” (People v Smith, 59 NY2d 454, 458 [1983] [quotation marks omitted]; see also People v Gokey, 60 NY2d 309, 312 [1983]; People v Langen, 60 NY2d 170, 181 [1983]).
*722The second, and equally important, predicate requires the People to demonstrate the presence of exigent circumstances (Gokey, 60 NY2d at 313; Smith, 59 NY2d at 458; see also Langen, 60 NY2d at 181). We have recognized two interests underlying the exigency requirement: “the safety of the public and the arresting officer; and the protection of evidence from destruction or concealment” (Gokey, 60 NY2d at 312). Exigency must be affirmatively demonstrated. Accordingly, even a bag “within the immediate control or ‘grabbable area’ of a suspect at the time of his arrest may not be subjected to a warrantless search incident to the arrest, unless the circumstances leading to the arrest support a reasonable belief that the suspect may gain possession of a weapon or be able to destroy evidence located in the bag” (Gokey, 60 NY2d at 311; see also Smith, 59 NY2d at 458-459).
The crime for which there is probable cause to make the arrest may itself provide the requisite exigency (see e.g. People v Johnson, 86 AD2d 165 [1st Dept 1982], affd for reasons stated below 59 NY2d 1014 [1983]). In Johnson, police were responding to a radio run reporting a “man with a gun” (Johnson, 86 AD2d at 166). The building superintendent informed them that the suspect had struck him in the head with a pistol, tried to shoot him, and retreated to an apartment. Upon entering that apartment, the police discovered the defendant standing two feet away from a bed on which lay a bag that he identified as his own. We held the search to be valid because the bag was within defendant’s grabbable area at the time of the arrest and the police reasonably believed that he was armed.
Exigency may also derive from circumstances other than the nature of the offense. In Smith, for example, the defendant was arrested for the nonviolent offense of turnstile jumping, but we held that the warrantless search of his briefcase was reasonable because he wore a bulletproof vest and denied this fact when questioned by police (see Smith, 59 NY2d at 459).
However, we reached the opposite result in Gokey, where no exigency existed to justify the search of defendant’s duffel bag. Defendant there was arrested for two nonviolent crimes and no less than five officers were on the scene. In addition, the People conceded that the police did not fear for their safety, but merely searched the bag because they suspected it contained drugs.
Likewise, the gun here should have been suppressed because the People failed to meet their burden as to the exigency requirement. Neither Sergeant Manzari nor Officer Barnes testified *723that he feared for his safety or for the integrity of any destructible evidence. While an officer need not affirmatively testify as to safety concerns to establish exigency, such apprehension must be objectively reasonable (see People v Batista, 88 NY2d 650, 654 [1996]; People v Moore, 32 NY2d 67, 72 [1973], cert denied 414 US 1011 [1973]).
That was not the case here. The detention and arrest occurred with at least four armed officers present, and possibly as many as eight. Moreover, there was no indication that the demeanor or actions of either defendant or Sanchez lent them a threatening appearance in any respect. The testimony demonstrated that defendant was cooperative and offered no resistance to the removal of the purse from her shoulder, the ensuing frisk, or the placing of handcuffs. Furthermore, the unremarkable fact that a woman’s purse appeared heavy is insufficient, on its own, to support a reasonable belief that it contains either a weapon or destructible evidence. Nor did the superintendent’s gestures and facial expressions exhorting the police to stop defendant and her companion supply the requisite exigency. Unlike the witness in Johnson who made a statement to police accusing defendant of attacking him with a gun, the superintendent’s signals bore no indicia that defendant or her cohort were armed or otherwise dangerous. Further, that Manzari thought it prudent to separate her from defendant and Sanchez during investigatory questioning is insufficient to establish a particularized suspicion that defendant or Sanchez had a weapon. To the extent the hearing court’s findings were to the contrary, they are unsupported by the record.
Critically, that the arrest occurred when police were responding to a radio run for a burglary does not translate to exigency under these circumstances.2 There was simply nothing connecting defendant or her companion to the burglary. Besides a common ethnicity, there was no evidence that they matched the *724radio run description of the burglary suspects. Furthermore, defendant was arrested for trespass, without any reasonable basis to suspect that she participated in the alleged burglary.
In sum, the People’s proof failed to demonstrate that the circumstances of defendant’s arrest gave rise to a reasonable belief that her purse contained either a weapon or destructible evidence. Our constitutional privacy protections demand a more robust evidentiary showing to invoke this exception to the warrant requirement. Absent the requisite exigency, the warrant-less search of defendant’s purse incident to that arrest was improper and the gun discovered should have been suppressed.
In light of our holding, defendant’s conviction for weapons possession cannot stand and her conviction for first-degree criminal trespass, premised on possession of a deadly weapon, must be reduced to criminal trespass in the second degree (Penal Law § 140.15 [1]).
We have considered and rejected defendant’s remaining argument regarding jury selection.
Accordingly, the order of the Appellate Division should be reversed, defendant’s motion to suppress granted, the conviction of criminal possession of a weapon in the second degree vacated and that count of the indictment dismissed, the conviction of criminal trespass in the first degree reduced to criminal trespass in the second degree and the matter remitted to Supreme Court for resentencing.

. We do not consider the conflicting evidence, in some respects more favorable to defendant, adduced at trial, as we conclude that suppression should have been granted following the pretrial hearing. Accordingly, we need not reach the issue of whether defendant’s motion to reopen the suppression hearing was improperly denied. The facts recited here are thus drawn from the hearing testimony alone.


. The People’s reliance on People v Mack (26 NY2d 311 [1970]) to justify the search here is unpersuasive. Mack concerned the propriety of the stop- and-frisk of a suspect upon reasonable suspicion that he had committed a burglary, concluding that it was “unnecessary to particularize an independent source for the belief of danger” to justify the frisk (Mack, 26 NY2d at 317). Even assuming the same rationale applies in the context of a search incident to arrest, the case is nevertheless inapposite. In Mack, the police had developed a particularized suspicion as to that individual in connection with a burglary, whereas here the police lacked a reasonable basis to suspect defendant of anything more than trespass. Accordingly, an “independent source for the belief of danger” was both necessary and absent.